Exhibit 2 VUANCE LTD. For the Annual General Meeting of Shareholders To Be Held On Thursday December 8, 2011, at 4:00 P.M THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS The undersigned shareholder of Vuance Ltd. (the "Company") hereby appoints Adrian Daniels and Avraham Ben-Zvi, and each or either of them, the true and lawful attorney, agent and proxy of the undersigned, with full power of substitution, to vote, as designated below, all of the ordinary shares of the Company which the undersigned is entitled in any capacity to vote at the Annual General Meeting of the shareholders of the Company which will be held at the offices of the Company at 14, Shenkar Street, 3th Floor, Hertzliya Pituach, Israel, on December 8, 2011, at 4:00 P.M, and all adjournments and postponements thereof. (CONTINUED AND TO BE SIGNED ON REVERSE SIDE) See Reverse Side VUANCE LTD. Please date, sign and mail or fax your proxy card to: Corporate Secretary, Vuance Ltd. 14 Shenkar Street, Hertzliya Pituach, Israel, Fax No: +972-9-889-0820 THIS PROXY WHEN PROPERLY EXECUTED WILL BE VOTED AS DIRECTED HEREIN. IF NO DIRECTION IS INDICATED, THIS PROXY WILL BE VOTED “FOR” THE PROPOSALS HEREIN. Please mark your vote as in this examplex FOR
